DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 09/20/2019 are deemed acceptable for examination.


Claim Objections
Claims 1-40 are objected to because of the following informalities: Claims 1 and 21, both refer to “an industrial facility” (preamble) and “the facility” (l. 7) (See 112(b) below). Further dependent claims refer to the industrial facility. Examiner is of the understanding this refers to the same facility, however this change of language can be unclear for the reader. If these refer to the same facility please update each instance of “the facility” to “the industrial facility”, if examiner’s understanding is incorrect, “the facility” would lack antecedent basis and should read “a facility” .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 21 recites the limitation "the floor plan of interest" in ll. 7, 8 and 14.  There is insufficient antecedent basis for this limitation in the claim. To further prosecution line 7 shall read “an indication of [[the]] a floor plan of interest of the industrial facility” (also see claim objection above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-15, 17-27, 29-35, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muggleton et al. (US 20210097969 A1), hereinafter Muggleton in view of Eikhoff (US 20160110916 A1). 

Regarding claim 1,  Muggleton teaches a method of generating a real-time, crowdsourced visual map summarizing measurements reflecting environmental conditions (Abstract – “methods for monitoring and/or mapping noise data from a plurality of noise monitoring devices”) affecting personnel safety in an industrial facility or work area ([0004] “In hazardous industrial work environments, machinery and alarm speakers may periodically and/or continuously generate noise that can be harmful to worker's ears and potentially cause noise-induced hearing loss and/or hearing damage over short and/or prolonged exposure periods”), the method being implemented by a computer system (Fig. 1; 160, “COMPUTER SYSTEM”) that includes one or more physical processors (Fig. 1; 162 “PROCESSOR”) executing computer program instructions that, when executed, perform the method ([0170] “programming and/or loading executable instructions onto the computer system”), the method comprising: 
	retrieving an image of the floor plan of interest ([0045] “pulling a digital blue print from datastore 156 and overlaying the geolocation coordinates on the digital blueprint). In some embodiments, the digital blue print may be an electronic map file that corresponds with the predefined area 190 known to computer system 160”); 
([0044] “the circuit 110 of NMD 102z creates and/or includes at least four portions of information in noise data that is sent to the mapping application 166 executing on computer system 160. The four portions of the noise data may include 1) the values of measured sound level determined from the received signals (via microphone(s) 2) the location information determined by circuit 110”. The computer receives the measurement and location data) from one or more portable measurement devices, wherein the portable measurement devices are either worn by workers, mounted to robotic platforms, carried by workers as hand-held instruments, or mounted to stationary equipment or structures ([0005] “monitor and map noise data from a plurality of noise monitoring devices (NMD)… the NMD may comprise mobile (e.g., configured to be attached to, carried by, and/or worn by individual users/workers (e.g., personalized)) and/or fixed devices), which typically may be specifically configured and operable to communicatively couple (e.g., wired and/or wirelessly) to a central computer system”); 
	spatially interpolating the received measurement data with the positional data (Fig. 2 and [0051] “The application 166 may assign and display zones of noise intensity on the noise map 170, and in some embodiments, may include a different color in each zone. For example, application 166 may define a first zone 191 to be within a first defined distance from noise source 154 (e.g., within 10 feet of noise source 154)”.[0005] “a computer system may create a noise map in which noises (e.g., sound levels) between known noise data points (received from the plurality of noise monitoring devices of the system) are interpolated and correlated with known location identifiers on a generated digital noise map (a data structure configured to correspond with a predefined layout of a physical location, such as but not limited to a factory layout, construction site, commercial building, etc.)”). ; 
	overlaying the spatially interpolated measurement data on the floor plan of interest to generate a visual map of environmental conditions affecting personnel safety within the area of interest (Fig. 2 and [0045] “then application 166 may extract the geolocation coordinates from the noise data and plot them according to x and y coordinates against a digital blueprint corresponding to the predefined area 190 (e.g., pulling a digital blue print from datastore 156 and overlaying the geolocation coordinates on the digital blueprint)”. [0041] “dynamic and real-time noise map 170 that is created via computer system 160 for display (locally and/or remotely) on display 168”); and
	displaying the visual map to the user ([0049] “The application 166 provides display 168 with a generated noise map 170, such that a predefined area 190 is depicted on the noise map 170, such as illustrated in FIG. 2”. [0052] “the application 166 may push the noise map 170 to one or more displays 168, which may be accessible for view by the user wearing NMD 102z”).

	Muggleton does not teach the specifics of receiving a request for a measurement map from a user, wherein the request includes an indication of the floor plan of interest of the facility  	

	Eikhoff teaches 	receiving a request for a measurement map from a user, wherein the request includes an indication of a floor plan of interest of the industrial facility ([0075] “receiving a request from a user to view a three-dimensional version of the floor plan that depicts the at least one room at the first particular time of day”. [0080] “depicts a first perspective interactive user interface 800 that a user may encounter when transitioning from the 3D user interface 700, shown in FIG. 7, after the user has selected to enter a particular room, such as the living room 622”);

	Muggleton creates and display a measurement map however does not specifically disclose the user specifying an area of interest. Eikhoff discloses a user interactive map, which includes some measurements such as lighting, which allows the user to view areas of interest of the map. 




Regarding claim 2, Muggleton in view of Eikhoff teaches the method of claim 1. Muggleton further teaches wherein the one or more portable measurement devices monitor and transmit measurements related to environmental factors in the industrial facility or work area ([0005] “monitor and map noise data from a plurality of noise monitoring devices (NMD)… which typically may be specifically configured and operable to communicatively couple (e.g., wired and/or wirelessly) to a central computer system (which is configured to be a non-generic particular machine) via a network. In some embodiments, the computer system is configured to receive the noise data (which may include measured sound values, location information, identifiers, and other information received from noise monitoring devices (such as classification of sound or other sensor data, for example)) from the plurality of noise monitoring devices”).

Regarding claim 3, Muggleton in view of Eikhoff teaches the method of claim 2. Muggleton further teaches wherein the monitored environmental conditions include at least one of radiation, chemical species, biological species, airborne particulates, temperature, relative humidity, and noise levels ([0005] “noise monitoring devices (NMD)).

Regarding claim 4, Muggleton in view of Eikhoff teaches the method of claim 1. Muggleton further teaches wherein the one or more portable measurement devices provide positional data based ([0035] “The locator unit 118 may be provided with location information from transceiver 103 based on received GPS signals, wireless local area network (WLAN) and/or cellular signals received from network node(s) 150, and/or Bluetooth signals using trilateration or fingerprinting methods to determine a geographical position”), ultra wideband indoor positioning (UWB), beacon indoor positioning system (BLE), inertial measurement units (IMU), and RFID.

Regarding claim 5, Muggleton in view of Eikhoff teaches the method of claim 1. Muggleton further teaches wherein the visual map is displayed in a central location such as the work area of interest or worker safety personnel offices ([0005] computer system may push, via a network, the noise map to displays that are accessible to a user associated with at least one of the plurality of noise monitoring devices (such as a user wearing a hearing protection device that reported noise detection data to the central computer system) and/or to a supervisor or monitor personnel (for example at a central or remote location)).

Regarding claim 6, Muggleton in view of Eikhoff teaches the method of claim 1. Muggleton further teaches wherein the visual map is displayed on one or more portable measurement devices (claim 6 “the respective NMD further comprises a display configured to present the noise map”) .

Regarding claim 7, Muggleton in view of Eikhoff teaches the method of claim 1. Muggleton further teaches wherein the visual map is overlaid onto 2D (blueprints, floor plans) ([0045] “then application 166 may extract the geolocation coordinates from the noise data and plot them according to x and y coordinates against a digital blueprint corresponding to the predefined area 190 (e.g., pulling a digital blue print from datastore 156 and overlaying the geolocation coordinates on the digital blueprint)” or 3D (solid model) depictions of the monitored area.

Regarding claim 9, Muggleton in view of Eikhoff teaches the method of claim 1. Muggleton further teaches further including: post-processing of the measurement data to calculate cumulative exposure of users to one or more environmental hazards ([0068] “the computer might generate an estimate of time to spend in the zone … Such an estimate might also account for user's NMD movement or projected movement, to provide a better estimate of the time remaining for the user in the work area before the user exceeds a threshold for safe exposure to sounds”); and notifying individual users via one or more portable measurement devices of their cumulative exposure level approaching or exceeding a pre-determined threshold ([0068] “computer might generate an estimate of time to spend in the zone (based on location, type of NMD (e.g., whether the NMD is configured with hearing protection elements or not), noise map, and/or individual worker hearing info.) and transmit to the NMD. Such an estimate might also account for user's NMD movement or projected movement, to provide a better estimate of the time remaining for the user in the work area before the user exceeds a threshold for safe exposure to sounds”.

Regarding claim 10, Muggleton in view of Eikhoff teaches the method of claim 9. Muggleton further teaches wherein the cumulative exposure calculation and user notification is performed during normal operation of the industrial facility ([0068] generation of estimate for exposure and time remaining. [0004] “In hazardous industrial work environments, machinery and alarm speakers may periodically and/or continuously generate noise that can be harmful to worker's ears and potentially cause noise-induced hearing loss and/or hearing damage over short and/or prolonged exposure periods”. It is understood that the normal operation of the hazardous industrial work environment continuously generates noise that can be harmful, as such it is obvious that Muggleton’s system to would be used during normal operations to protect workers [0004]).

Regarding claim 11, Muggleton in view of Norrell teaches the method of claim 9. Muggleton teaches wherein the cumulative exposure calculation and user notification is performed following the occurrence of an industrial safety event ([0068] generation of estimate for exposure and time remaining. [0004] “In hazardous industrial work environments, machinery and alarm speakers may periodically and/or continuously generate noise that can be harmful to worker's ears and potentially cause noise-induced hearing loss and/or hearing damage over short and/or prolonged exposure periods …  The sounds generated by machines, speakers, or people may occur at different locations within a worksite and the level of noise may increase as the sound sources multiply and/or with the occurrence of an emergency event, such as an alarm tone having a higher frequency and level (e.g., decibel) in an emergency event”. It is understood that the normal operation of the hazardous industrial work environment generates noise during an emergency event that can be harmful, as such it is obvious that Muggleton’s system to would be used during safety event operations to protect workers [0004]).

Regarding claim 12, Muggleton in view of Eikhoff teaches the method of claim 1. Muggleton further teaches further including: 
	comparing the spatially interpolated measurement data against one or more predetermined environmental factor thresholds to determine the existence of hazardous environmental conditions ([0006] “the computer system can be configured to interpolate for areas of the noise map between the actual measured noise monitoring data points received by the computer from the NMDs (wherein the interpolation may in some instances be based on a model of the site, such that sound propagation can be calculated/estimated). The remotely located computer system may be operable to provide a display (e.g., a monitor screen) that is configured to present the noise map in a visual format (e.g., typically heat maps, which might show a layout of a facility and indicating intensity levels of sound at certain locations in the facility based on varying colors and brightness levels”); and
	identifying one more areas as hazardous if the spatially interpolated measurement data is above or below the one or more predetermined thresholds ([0006] “where for example the higher intensity of noise is represented by a more concentrated color and/or brightness on the map relative low intensity noise locations on the map with darker colors and/or lower brightness”. [0051]” sound levels between 80-100 dB colored in red (e.g., second zone 192) and sound levels greater than 100 dB colored in brown (e.g., first zone 191)”).

Regarding claim 13, Muggleton in view of Eikhoff teaches the method of claim 12. Muggleton further teaches further including: 
	determining whether one or more users are located within hazardous areas, as determined based on comparison of the spatially interpolated measurement data and predetermined environmental factor thresholds (Fig.2 and [0052] “detect that NMD 102z will be in danger of being within a hazardous noise zone (e.g., the first zone 191 and/or second zone 192) due to the trajectory 180 of the NMD 102z and the trajectory 182 of noise source 154 intersecting at intersection location 184”. Note that Fig. 2; 184 does not have a NMD sensor nearby to collect the sound and that it is interpolated to be in a zone that has hazardous sound levels. While [0052] specifically shows predicting based on worker 102z’s path that they will enter a zone with hazardous noise levels, it is clear that if worker 102z, was currently at point 184, the system would show the user being in a hazardous zone; and 
	notifying the user via one or more portable measurement devices of the hazardous conditions ([0052] “the application 166 may push the noise map 170 to one or more displays 168, which may be accessible for view by the user wearing NMD 102z. In some embodiments, application 166 pushes an alert to NMD 102z with that presents an audio, visual, and/or haptic warning to the user of NMD 102z. For example, application 166 may warn NMD 102z that it is heading into a zone that is producing hazardous noise”).

Regarding claim 14, Muggleton in view of Eikhoff teaches the method of claim 12. Muggleton further teaches further including: 
	generating visual and/or audible cues in the identified hazardous areas throughout the industrial facility or work area of the hazardous environmental conditions ([0031] “interface 113 may receive commands from circuit 110 to power one of a red, yellow, or green exposure light (e.g., LED bulb or color on LED display). The circuit 110 may also be configured to provide audio alerts (via speaker 107) to users regarding sound exposure status and/or instructions to begin wearing hearing protection, switch to a type of hearing protection that has a higher NRR rating, directions to the location of the nearest hearing protection dispenser (e.g., dispenser 140). Various audio alerts may be provided as the wearer approaches different levels of sound exposure as calculated using the noise map and sound data received from various NMD's 102, such as transitions between low and medium and between medium and high exposures in each ear”).

Regarding claim 15, Muggleton in view of Eikhoff teaches the method of claim 1. Muggleton further teaches further including: 
	calculating the difference between most recent spatially interpolated measurement data and previous spatially interpolated measurement data ([0073] “the noise map (e.g., pooled noise data) might also be used to listen for (e.g., detect) equipment malfunction based on noise level changes (e.g., excessive noise, for example above a specific level/threshold) and/or specific detected noise (e.g., specific frequencies), typically outside the norm for the area/zone”); and 
([0073] the noise map (e.g., pooled noise data) might also be used to listen for (e.g., detect) equipment malfunction based on noise level changes (e.g., excessive noise, for example above a specific level/threshold) … the pooled noise data from the plurality of noise monitoring devices is actively listening to the machinery of the facility, and detecting abnormalities in the sound of the machinery/equipment may predict machine failures”.

Regarding claim 17, Muggleton in view of Eikhoff teaches the method of claim 15. Muggleton further teaches further including:
	generating visual and audible cues in the identified abnormal areas throughout industrial facility or work area of the abnormal hazardous environmental conditions ([0031] “For example, interface 113 may receive commands from circuit 110 to power one of a red, yellow, or green exposure light (e.g., LED bulb or color on LED display). The circuit 110 may also be configured to provide audio alerts (via speaker 107) to users regarding sound exposure status and/or instructions to begin wearing hearing protection, switch to a type of hearing protection that has a higher NRR rating, directions to the location of the nearest hearing protection dispenser (e.g., dispenser 140). Various audio alerts may be provided as the wearer approaches different levels of sound exposure as calculated using the noise map and sound data received from various NMD's 102, such as transitions between low and medium and between medium and high exposures in each ear (e.g., sending an audio alert when predefined exposure or sound level thresholds (dB) are exceeded)”. [0056] “The warning sent to the NMD might comprise one or more of the following: a sound beacon/tone/beeping, that varies in volume based on proximity to moving noise source (e.g., volume increases as moving noise source approaches the NMD)… activation of a light that varies in intensity as the NMD gets closer to the moving noise source”).

Regarding claim 18, Muggleton in view of Eikhoff teaches the method of claim 1. Muggleton further teaches further including: 
	determining whether one or more users are utilizing portable positional measurement devices without environmental measurement functionality ([0066] “each NMD may compare received noise levels with the noise level presented on the noise map in order to serve as a check (e.g., verification) for whether the user's NMD is detecting noise correctly and thus detect possible malfunctions which may be reported to the computer system. If the sound values compared by the NMD using the noise map do not correlate, the NMD may determine that a malfunction exists”. A malfunction in the measurement of noise is understood as including being without measurement functionality, in the case of a full malfunction); and 
	estimating instantaneous and cumulative environmental exposure levels for the one or more users utilizing portable positional measurement devices ([0068] “estimate of the time remaining for the user in the work area before the user exceeds a threshold for safe exposure to sounds”) without environmental measurement functionality based on pre-existing spatially interpolated measurement data ([0068] “If a possible malfunction is detected, then the estimate (of time remaining in the work area) might be calculated based on the time the user has already spent in the area and the data provided by the noise map, rather than relying solely on the individual NMD's detection of sounds”. [0005] “a computer system may create a noise map in which noises (e.g., sound levels) between known noise data points (received from the plurality of noise monitoring devices of the system) are interpolated and correlated with known location identifiers on a generated digital noise map”).

Regarding claim 19, Muggleton in view of Eikhoff teaches the method of claim 18. Muggleton further teaches wherein the estimation of instantaneous and cumulative environmental exposure levels is ([0005] “each instantaneous noise map (e.g., noise data for a particular time and/or sampling instance/time) would be stored in memory for some time period (e.g., for at least the longest of any time period(s) which might be used for any cumulative noise map purposes)”. [0095] “wherein the noise map may be or comprise dynamic and/or accumulated over time (e.g., cumulative) and/or instantaneous”).

Regarding claim 20, Muggleton in view of Eikhoff teaches the method of claim 18. Muggleton wherein the estimation of instantaneous and cumulative environmental exposure levels is implemented following an industrial safety event ([0073]” recording in memory the noise map (pooled noise data) over time, it may be possible to employ noise level/map replay for recreating and/or problem solving (for example in the event of failure and/or alarm event)”. [0095] “wherein the noise map may be or comprise dynamic and/or accumulated over time (e.g., cumulative) and/or instantaneous”). [0068] generation of estimate for exposure and time remaining. [0004] “In hazardous industrial work environments, machinery and alarm speakers may periodically and/or continuously generate noise that can be harmful to worker's ears and potentially cause noise-induced hearing loss and/or hearing damage over short and/or prolonged exposure periods …  The sounds generated by machines, speakers, or people may occur at different locations within a worksite and the level of noise may increase as the sound sources multiply and/or with the occurrence of an emergency event, such as an alarm tone having a higher frequency and level (e.g., decibel) in an emergency event”. It is understood that Muggleton routinely monitors environmental conditions for worker safety in the industrial facility. This includes monitoring during all times, which includes during normal operation and after an industrial safety event).

Claims 21-27, 29-35, and 37-40 are a system for performing the method for claims 1-7, 9-15, and 17-20 respectively, the limitations are substantially the same, therefore rejected for the same reasons.

Claims 8 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muggleton in view of Eikhoff and Norrell (US 20170248702 A1). 

Regarding claim 8, Muggleton in view of Eikhoff teaches the method of claim 1.
	Muggleton does not teach wherein the industrial facility is a commercial nuclear power plant or nuclear waste facility.
	Norrell teaches wherein the industrial facility is a commercial nuclear power plant or nuclear waste facility ([0022] “The system 4 is usable in connection with a radiologically controlled area (RCA) 8 that may be situated within a nuclear containment of a nuclear power plant”).
	
	Muggleton in view of Eikhoff teaches monitoring and mapping of environmental conditions in a facility. Norrell teaches monitoring and mapping of a dosage rate map in a Radiologically Controlled Area of a Nuclear Facility.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to included monitoring radiation in a nuclear facility as taught by Norrell for monitoring the environmental condition in the facility of Muggleton in view of Eikhoff. One of ordinary skill in the art would have been motivated in order to prevent overexposure to radiation ([0007] Norrell).

Claim 28 is the system for performing the method of claim 8, the limitations are substantially the same therefore rejected for the same reasons.

Claims 16 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muggleton in view of Eikhoff and Kitaguchi et al.  (US 20020180606 A1), hereinafter Kitaguchi.

Regarding claim 16, Muggleton in view of Eikhoff teaches the method of claim 15.
	Muggleton does not disclose further including: 
	determining whether one or more users are located within the identified abnormal areas; and 
	notifying the user via one or more portable measurement devices of the abnormal environmental conditions.
	
	Kitaguchi teaches determining whether one or more users are located within the identified abnormal areas ([0060] “When the worker unnecessarily approach high level radiation area, it becomes possible to directly transmit the worker per se or to notify the condition through the foreman”); and 
	notifying the user via one or more portable measurement devices of the abnormal environmental conditions ([0060] “directly transmit the worker per se or to notify the condition through the foreman. When possible approach of the worker to the high level radiation area on the radiation distribution map or entry of the worker into the high level radiation area is detected by the abnormality monitoring software, alarm may be generated”. [0056] “Therefore, to the worker 32A, abnormal condition is notified by alarm or vibrator function provided in the PHS dose meter”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include monitoring the workers locations relative to abnormal areas as taught and sending a notification to the worker when at/ or near the abnormal area as taught by Kitaguchi while monitoring the environmental condition in the facility of Muggleton in view of Eikhoff. One of 

Claim 36 is the system for performing the method of claim 16, the limitations are substantially the same therefore rejected for the same reasons.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHON G FOLEY/Examiner, Art Unit 3668